Title: [Diary entry: 19 February 1785]
From: Washington, George
To: 

 Saturday 19th. Mercury at 40 in the Morning, 43 at Noon, and 48 at Night. Morning lowering, but the Clouds dispelling about Noon, it became warm & pleasant afterwards. The Sun set in a bank. Little or no wind at any time of the day. Went to Mr. Tripletts and rectified the mistakes in running the Lines and finished the business respecting the quantities of Land given in Excha. and the partition between him and Mr. Lund Washington. Finished planting Ivy in front of the Gardens. My Nephew George Steptoe Washington came here to Dinnr. from the Acadamy at George Town.